         Case 1:15-cv-09755-LGS Document 119 Filed 04/22/19 Page 1 of 1




BY ELECTRONIC FILING                                                 April 22, 2019

The Honorable Lorna G. Schofield
United States District Court for
  the Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

               Re: Abu Nahl v. Abou Jaoude, No. 15 Civ. 9755 (LGS)
                   Joint Status Letter
Dear Judge Schofield:
        Pursuant to the Court’s Order dated January 8, 2019 (ECF No. 113), I respectfully submit
this joint status letter on behalf of Plaintiffs Ghazi Abu Nahl and Nest Investments Holding
Lebanon SAL and Defendants Georges Zard Abou Jaoude, Mohamad Hamdoun, and Ahmad Safa.
Defendants have consented to the filing of this letter.
        Subsequent to the Court’s Order certifying Section III.A.2(b) of the Court’s December 12,
2018 Order (ECF No. 101) for interlocutory appeal, Defendants filed a Petition for Permission to
Appeal in the Second Circuit. Plaintiffs have opposed the Petition and the parties continue to await
a decision from the Second Circuit.


                                                  Respectfully submitted,

                                                    s/ Dennis Auerbach
                                                   Dennis Auerbach
                                                   Covington & Burling LLP
                                                   One CityCenter
                                                   850 Tenth Street, NW
                                                   Washington, DC 20001
                                                   Telephone: (202) 662-6000
                                                   Email: dauerbach@cov.com


cc: Counsel of record (via ECF)
